Citation Nr: 0001521	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-41 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a February 1998 decision.  That Board decision was 
vacated and remanded by means of a June 1999 Order of the 
United States Court of Appeals for Veterans Claims, issued 
pursuant to a June 1999 Joint Motion for Remand and to Stay 
Further Proceedings.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1999), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

A February 1998 Board decision in this claim has been vacated 
and remanded by means of a June 1999 Order of the United 
States Court of Appeals for Veterans Claims, issued pursuant 
to a June 1999 Joint Motion for Remand and to Stay Further 
Proceedings.  That Joint Motion for Remand felt that the 
Board failed to adequately elaborate upon its reasons and 
bases for the February 1998 decision.  The Board feels that a 
VA examination would be useful in providing sufficient 
evidence to properly adjudicate the veteran's claim with 
adequate specificity in the reasons and bases.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA aid and attendance/housebound 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether or not the veteran is 
substantially confined to his 
dwelling and the immediate premises 
due to his disabilities and the 
resulting confinement will continue 
throughout his lifetime.

c)  The examiner should state 
whether or not the veteran is blind 
or so nearly blind as to have 
corrected visual acuity of 5/200 or 
less in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less.

d)  The examiner should state 
whether or not the veteran is a 
patient in a nursing home because of 
mental or physical incapacity.

e)  The examiner should state 
whether or not the veteran is 
helpless or so nearly helpless as to 
require the regular aid and 
attendance of another person.

f)  The examiner should state 
whether or not the veteran is able 
to dress or undress himself or to 
keep himself ordinarily clean and 
presentable.

g)  The examiner should state 
whether or not the veteran has the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include 
the adjustment of appliances which 
normal persons would be unable to 
adjust without aid, such as supports 
or belts lacing at the back).

h)  The examiner should state 
whether or not the veteran is unable 
to feed himself through loss of 
coordination of the upper 
extremities or through extreme 
weakness.

i)  The examiner should state 
whether or not the veteran is able 
to attend to the wants of nature.

j)  The examiner should state 
whether or not the veteran has 
incapacity, physical or mental, 
which requires care or assistance on 
a regular basis to protect the 
claimant from hazards or dangers 
incident to his daily environment.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


